Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Request for Continued Examination (RCE) filed on 4/08/2021, in which claims 1, 8, and 15 are amended. Claims 1-20 are currently pending.
	Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot in view of a new ground of rejection.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1)  and MPEP § 608.01(o). Correction of the following is required: The specification does not provide proper antecedence for “non-transient computer-readable storage medium”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 7 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a keystroke event for determining user provided messages, does not reasonably provide enablement for a keystroke event for determining incoming messages only.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification expressly states that a keystroke event cannot be used to determine incoming messages [See ¶-28]. Examiner suggests amending the claims to remove “a keystroke event”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite the limitations “the incoming messages" and “the user's message”.  There is insufficient antecedent basis for these limitations in the claim. Examiner suggests amending to read “a user’s message”, respectively.
Claims 2-7, 9-14, and 16-20 depend from one of the independent claims 1, 8, and 15, and are therefore rejected under the same rationale for at least the same reasoning given above with regard to those claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a signal per se.
Claim 15 recites a “non-transient computer-readable storage medium” storing instructions to perform various functions. The specification provides no definition for “non-transient” that excludes signals per se. Additionally, the disclosure for “computer-readable storage medium” is open-ended (e.g. use of “may” and exemplary language) [See ¶-59, 80]. Thus, the broadest, reasonable interpretation of “non-transient computer-readable storage medium” encompasses non-statutory subject matter (transmission media) that is unpatentable under 35 U.S.C. 101.
Accordingly, claim 15 fails to recite statutory subject matter under 35 U.S.C. 101.
Claims 16-20 depend from independent claim 15, and are therefore rejected under the same rationale for at least the same reasoning given above with regard to those claims.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite monitoring/reading, obtaining an end point, remembering the locus, adjusting the end point, obtaining a trigger, and in response to the trigger, chunking new on screen text. 
As to claims 1, 8, and 15, the limitations of monitoring/reading, obtaining an end point, remembering the locus, adjusting the end point, obtaining a trigger, and in response to the trigger, chunking new on screen text, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “one or more hardware processors,” “non-transient computer-readable storage medium”, and “assistive technologies (AT)” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more hardware processors,” “non-transient computer-readable storage medium”, and “assistive technologies (AT)” language, “monitoring/reading” in the context of this claim encompasses the user manually viewing and reading a received instant message. Similarly, but for the “one or more hardware processors,” “non-transient computer-readable storage medium”, and “assistive technologies (AT)” language, “obtaining an end point”, “remembering the locus”, “adjusting the end point” in the context of this claim encompasses the steps a user would take when parsing a new communication and 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements – using “one or more hardware processors” to perform the steps, “a non-transient computer-readable storage medium” to store the instructions, and “assistive technologies (AT)” used to monitor and read the screen, and “configured to facilitate capture of recently- arrived text chunk of real-time post-appending body of on-screen text”. The processor that performs the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of collecting information and analyzing the information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Similarly, the non-transient computer-readable storage medium that stores the instructions is recited at a high-level of generality (i.e., as a generic onfigured to facilitate capture of recently- arrived text chunk of real-time post-appending body of on-screen text” would be generically linking the use of the judicial exception to a particular technology (e.g. Instant messaging). See MPEP 2016.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform steps, a non-transient computer-readable storage medium that stores the instructions amount to no more than mere instructions to apply the exception using a generic computer component. As discussed above, the additional elements of using assistive technologies (AT) that monitors and reads the screen, and the limitation of “configured to facilitate capture of recently- arrived text chunk of real-time post-appending body of on-screen text” do not integrate the abstract idea into a 
As to claims 2, 9, and 16, the limitations of obtaining a new end endpoint, extracting the text, and providing the extracted text covers performance of the limitations in the mind. The limitation of “obtaining a new end endpoint” in the context of this claim encompasses the steps a user would take in observing the endpoint of a message (e.g. period or final character). The limitation of “extracting the text” in the context of this claim encompasses the user reading the new text. The limitation of “providing the extracted text” in the context of this claim encompasses the user’s mind providing the new text to memory or speaking the new text to another person. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As to claims 3, 10, and 17, the limitations of a start and end endpoint, updating the end endpoint covers performance of the limitations in the mind. The limitation of “start endpoint and an end endpoint” in the context of this claim encompasses generally linking the use of the judicial exception to a particular technological environment or field of use (e.g. instant message text). See MPEP 2016.05(h). The limitation of “updating the end endpoint” in the context of this claim encompasses the steps a user would take in observing the endpoint of a message (e.g. period or final character). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As to claim 4, the limitation of a screen reader is mere instructions to apply an exception and recite no more than an idea of a solution or outcome. Neither the specification nor the claims provide details as to how the screen reader aids the method. See MPEP 2106.05(f). Further, the screen reader would also be generically linking the use of the judicial exception to a particular technology. See MPEP 2016.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As to claims 5, 12, and 19, the limitation of a messaging application would be generically linking the use of the judicial exception to a particular technology (e.g. Instant messaging). See MPEP 2016.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As to claims 6, 13, and 20, the limitation of a computer event is recited at a high-level of generality (i.e., as a generic computer event) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As to claims 7, and 14, the limitations of a computer event, a keystroke event, and a timer are recited at a high-level of generality (i.e., as a generic computer event, generic keystroke event, and generic timer) such that it amounts to no more than mere 
As to claims 11, and 18, the limitation of a request for a range of text amounts to retrieving information in memory which has been found by the courts to be insignificant extra-solution activity. The retrieving of information from memory has been found to be well-understood, routine, and conventional functions. See MPEP 2106.05(d)(II)(iv). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required to consider these references fully when responding to this action.  The documents cited therein teach:
US 20070010993 A1 – Identifying deception within text [See Abs]. Real-time text [See ¶-21]. Determines period as endpoint or abbreviation [See ¶-28]. A chunking parser [See ¶-40]. Does not explicitly teach assistive technologies, adjusting the end endpoint, a trigger, or chunking new text based on a difference.
Which relates to the claimed invention.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO BORJA/Primary Examiner, Art Unit 2173